Title: Report on Several Petitions Seeking Indemnification for Various Sums of Paper Money Received During the Late War, [17 November 1792]
From: Treasury Department,Hamilton, Alexander
To: 



[Philadelphia, November 17, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom were referred the several petitions specified in the list herewith transmitted, respectfully submits the following Report thereupon.
These petitions seek indemnifications upon various sums of paper money received from the public, during the late war, by the respective petitioners on account of claims arising upon transactions of that period.

There is no subject, upon which the special interposition of the Legislature, for relief of particular individuals, can be more delicate and dangerous, than that of depreciation. The infinite multitude of cases, in which claims of this nature might, with equal or nearly equal degrees of equity, be supported; the impossibility, from the extraordinary circumstances of the times when those claims originated, of doing general justice, the inextricable confusion, and incalculable expense, of an attempt to redress all the grievances and hardships of that kind, which unavoidably took place, afford considerations of the most powerful nature for leaving every question of depreciation, where the rules and principles of settlement at the Treasury have left it.
If the claim of either of the petitioners is within those rules, and not barred by the Acts of limitation, no interposition of the Legislature is necessary. If not within those rules and barred by the Acts of limitation, such an interposition would, in point of precedent, be of the most inconvenient tendency. The magnitude and extreme delicacy of the matter, in question, appear to render it advisable to adhere to the Acts of limitation, as well as the rules of settlement at the Treasury, in this particular, with peculiar caution and strictness.
Such was the policy of the United States in Congress assembled, and a perseverance in that policy is recommended, by a variety of weighty reasons.
The Secretary understands, that an allowance of depreciation, in either of the cases mentioned in the petitions, would be contrary to the rules and principles, which have governed in public settlements.
All which is humbly submitted

Alexander HamiltonSecry. of the Treasry.Treasury departmentNovember 1792.

